                  Case 2:20-cv-00733-JCC Document 6 Filed 06/08/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    PIROSHKY BAKING COMPANY LLC, a                     CASE NO. C20-0733-JCC
      Washington corporation,
10
                                                         MINUTE ORDER
11                          Plaintiff,
                 v.
12
      SKY HUVARD, an individual, and
13    CYBOTECH LLC, an unincorporated
      Washington entity,
14

15                          Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.
18   Coughenour, United States District Judge:
19          This matter comes before the Court on the parties’ stipulated motion to extend the
20   deadline for Defendants to answer or otherwise respond to Plaintiff’s complaint (Dkt. No. 5).
21   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS
22   the motion. Defendants must answer or otherwise respond to Plaintiff’s complaint on or before
23   June 15, 2020.
24          //
25          //
26          //


     MINUTE ORDER
     C20-0733-JCC
     PAGE - 1
             Case 2:20-cv-00733-JCC Document 6 Filed 06/08/20 Page 2 of 2




 1        DATED this 8th day of June 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0733-JCC
     PAGE - 2
